DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 objected to because of the following informalities:  Claim 6 lacks antecedent basis for the plurality of MPD valves.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-10, 13-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCaskill (US 20050092523 A1), hereinafter Cask, in light of Olsen (US 20170335654 A1).
With respect to claim 1, Cask discloses an integrated control system (ICS) for a well drilling platform, the well drilling platform having a plurality of control systems, the diverter manifold including a first portion (lower instances of 34, lower portion of 31) connected to a first control system (140, pgph. 34) and a second portion (upper instances of 34, upper portion of 31) connected to a second control system (210, pgph. 45) the ICS comprising: a master control (combination of 225, 260, 261) having an input device (251, dotted lines leading from 250 to 260, 261), an ICS controller (110) in communication with the master control (shown in fig. 6), the ICS controller having at least one processor (111) that executes instructions, and a memory device (pgph. 38, capable of automatic control using software so must have memory) that is coupled to the at least one processor and that stores the instructions that, when executed by the at least one processor, cause the ICS controller to perform at least the following (pgph. 38): communicate with each of the control systems to determine a status of each of the control systems (pgphs. 34, 45); cause the master control to have access to status information for at least one of the control systems (since 110, 210, gather the information, the instructions that perform this are responsible for the access that 260, 261 have to the information, pgphs. 60, 61, 64), in response to an operator input to the master control input device to perform a well drilling platform function, said function requiring a coordinated state between the first control system and the second control system, configure the first control system and the second control system into the coordinated state; wherein configuring into the coordinated state includes: selectively configuring, by the ICS controller, the automated valves of the diverter manifold into a selected one of a first configuration and a second configuration (pgphs. 34, 38, 59), the selected one configuration being associated with the well drilling platform function; wherein, in the first configuration, a fluid flow is routed through the diverter manifold to the first control system and away from the second control system (when 38a is closed or mostly closed, pgphs. 59, 60); and wherein, in the second configuration, the fluid flow is routed through the diverter manifold to the second control system and away from the 
However, Cask fails to specifically disclose a display at the master control station. 
Nevertheless, Olsen discloses this (pgph. 84).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a display at the master control of Cask as taught by Lewis in order to allow an expert to monitor operations (pgph. 44) and since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claim 2, Cask fails to disclose a pressure relief valve.
Nevertheless, Olsen discloses a pressure relief valve system including a pressure relief valve (110) having a setpoint and operatively connected to the diverter manifold (see fig. 1, connected to MPD manifold) for releasing fluid therefrom when the setpoint is exceeded (pgphs. 24, 36), and: wherein the ICS controller is in communication with the pressure relief valve system to cause the setpoint of the pressure relief valve to be remotely configurable (pgph. 36 details remote setting of the setpoint which could obviously be done using 110 of Cask); and wherein configuring into the coordinated state further includes: remotely configuring, using the ICS controller, the setpoint of the pressure relief valve with a setpoint value associated with the well drilling platform function (pgphs. 36-38, Olsen discloses dynamically adjusting the setpoint which could also be obviously performed by the control system of Cask).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a pressure relief valve and integrate the controller into controller 110 in Cask as taught by Olsen (pgphs. 24, 36-38) in order to provide pressure relief in response top sudden unexpected pressure changes as taught by Olsen (pgph. 24) and since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claim 4, Cask discloses wherein the control systems include an MPD system (10, 110, or 210), a well control system (110, 210, 200, or 140), and rig manifold (10 is a manifold).
With respect to claim 5, Cask discloses in response to the operator input to the master control input device, the stored instructions, when executed by the at least one processor, cause the ICS controller to configure the second plurality of control systems and the managed pressure drilling system to the coordinated state (pgphs. 34, 45, 59-64).
With respect to claim 6, Cask discloses wherein the diverter manifold includes a plurality of valves (31, 34) and the managed pressure drilling system includes a plurality of valves (38a, 38b, valves 43) wherein the coordinated state includes a sequential operation of at least one of the plurality of valves of the diverter manifold and at least one of the plurality of valves of the managed pressure drilling system (pgphs. 34, 59).
With respect to claim 7, Cask discloses wherein the stored instructions, when executed by the at least one processor, verify an operational status of the at least one of the plurality of valves of the diverter manifold (via pressure readings at 36) and the at least one of the plurality of valves of the managed pressure drilling system (via 182), and provide an acceptable status indication or an error status indication to the ICS master control display (shown in fig. 4).
With respect to claim 8, Cask discloses a mud pump (12)
With respect to claims 9 and 10, Cask discloses in response to the operator input to the master control input device, the stored instructions, when executed by the at least one processor, cause the ICS controller to configure the managed pressure drilling system, the diverter, and the mud pump system to the coordinated state (pgphs. 59 and 34 discloses adjusting the valves of fig. 2 into a coordinated state which include the MPD system and the diverter manifold and pgphs. 13 and 14 disclose operating the pump and the MPD system to the coordinated state).
With respect to claim 13, Olsen discloses wherein the master control input device and the master control display device are combined in a human machine interface (fig. 6, pgph. 79).
With respect to claim 14, Cask discloses at least one secondary control (261) having an input device and a display (CPUs have these).
The limitations of claims 15, 16, and 18-20 are substantially similar to those of claims 1, 2, and 4-9, discussed supra.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCaskill (US 20050092523 A1), hereinafter Cask and Olsen, further in view of Lewis (US 20120165997 A1).
With respect to claim 11, Cask discloses wherein the diverter manifold includes a plurality of valves (31, 34, 46), the managed pressure drilling system includes a plurality of valves (38a, b, and valves 43), wherein the coordinated state includes a sequential operation of at least one of the plurality of valves of the diverter manifold, at least one of the plurality of valves of the managed pressure drilling system, and the mud pump system (discussed supra).
 However, Cask fails to disclose a plurality of valves in the mud pump system.
Nevertheless, Lewis discloses this (see fig. 3, pump system 68 includes multiple valves schematically represented).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included multiple valves with the pump system of Cask and to have operated them using the controller of Cask to a coordinated state as taught by Lewis since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claim 12, Cask discloses wherein the stored instructions, when executed by the at least one processor, verify an operational status of the at least one of the plurality of valves of the diverter manifold, the at least one of the plurality of valves of the managed pressure drilling system (discussed supra) and provide an acceptable status indication or an error status indication to the ICS .
Allowable Subject Matter
Claims 3 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170226813 A1 also discloses a system with multiple valves and controllers reading on many claimed elements. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        03/18/2022